                    1   Wm. Thomas Lewis/State Bar No. 116695
                        ROBERTSON & LEWIS
                    2   Attorneys at Law
                        PO Box 1257
                    3   Gilroy, CA 95021-1257
                        Telephone: (408) 294-3600
                    4
                        Attorneys for Secured Creditor
                    5   HERITAGE BANK OF COMMERCE

                    6

                    7                             UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA
                    8                                    (San Francisco Division)

                    9   In re:
                                                                  Case No. 20-30095-HLB
                  10    DOUCE FRANCE,                             Chapter 11
                  11                    Debtor                    SECURED CREDITOR’S REPLY
                                                                  MEMORANDUM OF POINTS AND
                  12                                              AUTHORITIES AND OBJECTION TO AMENDED
                                                                  BUDGET
                  13
                                                                  Date: April 2, 2020
                  14                                              Time: 10:00 a.m.
                                                                  Place: United States Bankruptcy Court
                  15                                                    Courtroom 19
                                                                        450 Golden Gate Avenue
                  16                                                    16th Floor
                                                                        San Francisco, CA 94102
                  17                                              Judge: Hon. Hannah L. Blumenstiel
                  18
                                                             HISTORICAL FACTS
                  19
                                 Debtor DOUCE FRANCE (the “Debtor”) and secured creditor HERITAGE BANK                   OF
                  20
                        COMMERCE (the “Secured Creditor”) are parties to an US Small Business Administration (“SBA”)
                  21

                  22    term loan (the “Loan”). Among other things, the loan documents for the Loan (the “Loan

                  23    Documents”) granted Secured Creditor a blanket security interest in substantially all of Debtor’s
                  24    personal property assets (the “Collateral”).
                  25
                                 On January 30, 2020, Debtor filed the pending Chapter 11 case. Concurrently with its
                  26
                        petition, and without notice to Secured Creditor, Debtor made application to this court for an Order
 ROBERTSON & LEWIS
     PO Box 1257  27
Gilroy, CA 95021-1257
    (408) 294-3600      Granting Debtor’s Motion For Authority To Use Cash Collateral On An Interim And Final Basis,
                  28

                                                                         1
                    1   which order for interim use was granted and set a final hearing on the motion for March 5, 2020. At

                    2   the March 5 final hearing, and because of certain service deficiencies regarding the application and
                    3
                        the final hearing, the court issued as docket no. 38 a final order on the use of cash collateral vis-à-vis
                    4
                        Secured Creditor only (the “Existing Final Order”), which Existing Final Order authorized “Debtor
                    5
                        [to] operate in accordance with its budget of March 4, 2020 subject to a 10% variance” (the “March
                    6
                        4 Approved Budget”) and continued until April 2, 2020 the final hearing on the application “[a]s to
                    7

                    8   all creditors other than Heritage Bank of Commerce (‘Heritage’).”

                    9           In connection with the continued hearing as to all creditors other than Secured Creditor,
                  10    Debtor filed as docket nos. 53, 53-1, and 53-2 its Supplement To Cash Collateral Motion Containing
                  11
                        Revised Projections In Light Of The Covid 19 Pandemic For Hearing; Declaration Of Mauro
                  12
                        Ferreira (the “Motion Supplements”). By its Motion Supplements, Debtor now apparently seeks to
                  13
                        modify the March 4 Approved Budget incorporated into the Existing Final Order relative to Secured
                  14

                  15    Creditor as part of its final hearing on its cash collateral application “[a]s to all creditors other than

                  16    Heritage Bank of Commerce (‘Heritage’).”

                  17            Secured Creditor objects to the amendment to the March 4 Approved Budget incorporated
                  18    into the Existing Final Order sought by the Motion Supplements and asserts that any such
                  19
                        amendment requires a formal motion to modify the Existing Final Order vis-à-vis Secured Creditor,
                  20
                        in which Secured Creditor can analyze and formally respond to the amendment request.
                  21
                                Additionally, in response to issues raised by Secured Creditor that Debtor made preferential
                  22

                  23    pre-petition payments to insiders, the Existing Final Order required that “[a]t least 7 days prior to the

                  24    April 2, 2020 hearing, Debtor shall file and serve a declaration explaining the $4,057 item in the

                  25    Statement of Cash Flows attached as Exhibit 4 to Dkt. No. 35.”
                  26
                                In furtherance of that Existing Final Order, Debtor filed as docket no. 46 its Declaration Of
 ROBERTSON & LEWIS
     PO Box 1257  27
Gilroy, CA 95021-1257
    (408) 294-3600
                        Mauro Ferriera Regarding Loans From Shareholders Listed On Statement Of Cash Flows (the
                  28
                        “Debtor’s Insider Preference Declaration”). Rather than being limited to a pre-petition payment by
                                                                       2
                    1   Debtor to its insider principal of $4,057 as set forth in Debtor’s Statement of Cash Flows filed in

                    2   connection with the original application, the Debtor’s Insider Preference Declaration confirms that in
                    3
                        reality “Debtor prepetition paid [to its principal/insider] $7,800.00, $5,757.00 and $260.00,
                    4
                        respectively, for a total of $13,917.00.” Thus, as a condition to using cash collateral, Debtor should
                    5
                        be ordered to secure the refund and return such $13,917 insider preferential payments.
                    6
                                                          ANALYSIS AND ARGUMENT
                    7

                    8   The March 4 Operating Budget Which is the Subject of the Existing Final Order Cannot be
                        Modified and Replaced by the Filing of the Motion Supplements
                    9
                                Section 363(c) of the Bankruptcy Code (the “Code”) provides that a debtor-in-possession
                  10
                        may “not use, sell, or lease cash collateral ... unless (A) each entity that has an interest in such cash
                  11

                  12    collateral consents; or (B) the court, after notice and a hearing, authorizes such use, sale, or lease in

                  13    accordance with the provisions of this section.” 11 U.S.C. §363(c)(2). Absent an agreement with
                  14    any party having any interest in the cash collateral, Section 363(e) of the Bankruptcy Code requires
                  15
                        that the court prohibit or condition the use of cash collateral as is necessary to provide adequate
                  16
                        protection of such interest. Id. §363(e).
                  17
                                Here, as to Secured Creditor, the Existing Final Order established the terms and conditions
                  18

                  19    for use of cash collateral vis-à-vis Secured Creditor. Bankruptcy Rule 4001(a)(1) and (b) requires

                  20    that any motion to amend the Existing Final Order with respect to the use of cash collateral needs to

                  21    be done by noticed motion under Bankruptcy Rule 9014 and a hearing on such request shall occur no
                  22    earlier than 14 days after service. Here, there is not even a motion served on Secured Creditor with
                  23
                        respect to the amended use of its cash collateral, because the Existing Final Order is final vis-à-vis
                  24
                        Secured Creditor and the April 2, 2020 continued hearing is to determine rights and claims of
                  25
                        creditors other than Secured Creditor.
                  26
 ROBERTSON & LEWIS              The Motions Supplements do not satisfy the content requirements for a motion under
     PO Box 1257  27
Gilroy, CA 95021-1257
    (408) 294-3600
                  28    Bankruptcy Rule 4001(b)(1)(B) and do not satisfy the 14 day notice requirement of Bankruptcy Rule

                                                                           3
                    1   4001(b)(3). Thus, any order at the continued hearing should be limited to approving the use of cash

                    2   collateral relative to all creditors other than Secured Creditor in accordance with the March 4, 2020
                    3
                        Operating Budget.
                    4
                        As a Condition to Using Cash Collateral, Debtor Should be Ordered to Secure the Refund And
                    5   Return of the $13,917 Insider Preferential Payments.

                    6          Upon commencement of the case, Section 542 requires all parties in possession of property
                    7
                        of the estate to turnover such property to the estate. 11 U.S.C. §542. This turnover duty would
                    8
                        extend to preferential payments made to insiders. Id. §547(b).
                    9
                               Absent an agreement with any party having any interest in the cash collateral, Section 363(e)
                  10
                        of the Bankruptcy Code requires that the court prohibit or condition the use of cash collateral as is
                  11

                  12    necessary to provide adequate protection of such interest. Id. §363(e). Here, Secured Creditor

                  13    asserts that Debtor should be required to use its own cash assets to fund its operations, before being
                  14    allowed to use and consume Secured Creditor’s cash collateral, and that requiring that Debtor secure
                  15
                        the refund and return such $13,917 insider preferential payments is an appropriate condition to the
                  16
                        use of such Secured Creditor's cash collateral under Section 363(e).
                  17
                        ///
                  18

                  19    ///

                  20

                  21

                  22

                  23

                  24

                  25

                  26
 ROBERTSON & LEWIS
     PO Box 1257  27
Gilroy, CA 95021-1257
    (408) 294-3600
                  28

                                                                          4
                    1                                                 CONCLUSION

                    2          Accordingly, to the extent that the court is inclined to grant the application to use cash
                    3
                        collateral relative to all creditors other than Secured Creditor, Secured Creditor respectfully requests
                    4
                        that the court permit such use only in accordance with the March 4, 2020 Operating Budget (and not
                    5
                        the budget attached to the Motion Supplements), that the court decline (to the extent it is presented)
                    6
                        any request to modify the operating budget incorporated into the Existing Final Order from the
                    7

                    8   March 4, 2020 Operating Budget to the budget attached to the Motion Supplements, and that the

                    9   court condition any further use of cash collateral on Debtor securing the refund and return such
                  10    $13,917 insider preferential payments.
                  11
                        Dated: March 31, 2020                                  ROBERTSON & LEWIS
                  12

                  13                                                           By: /s/ Wm. Thomas Lewis, Esq
                                                                               Wm. Thomas Lewis, Esq.,
                  14                                                           Attorneys for Secured Creditor HERITAGE
                  15                                                           BANK OF COMMERCE

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
 ROBERTSON & LEWIS
     PO Box 1257  27
Gilroy, CA 95021-1257
    (408) 294-3600
                  28

                                                                           5
